DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/04/2022 has been entered.
 
Status of Claims
Claims 1 and 18-22 are pending in the application and examined herein.

Response to Arguments
Applicant’s arguments and amendments filed 08/04/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejection of record, but have created new issues as discussed further below.

Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 20, directed to “a nuclear fuel rod cladding,” recites an implied method step “wherein heat treating the cladding causes the aluminum layer to intermix with the innermost silicon carbide layer and the iron-chromium-aluminum alloy layer to form a layer comprising Al4C3+Si and Fe-Al.” It is unclear from the claim whether the “layer comprising Al4C3+Si and Fe-Al” is a positively recited feature/structure of the claimed cladding. Further, it is unclear if the claim is requiring heat treatment of the cladding or if the formation of said layer is simply contingent upon heat treating the cladding. Therefore, the claim does not clearly define the metes and bounds of the nuclear fuel rod cladding structure encompassed by the recited limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2015/128950 (“Takahashi”) in view of US Publication No. 2017/0159186 (“Burke”) further in view of CN Publication No. 106128532 (“Ceng”).
Regarding claim 1, Takahashi discloses (see Fig. 3) a composite silicon carbide cladding (31) in a light water nuclear reactor comprising:
an innermost layer formed of a silicon carbide substrate, the silicon carbide substrate having an outer surface (p. 5, para. 3); and
	a coating applied to the outer surface of the silicon carbide substrate (p. 5, para. 3).

	Takahashi is silent as to the material of the coating. 

	Burke teaches (see Fig. 2) a nuclear cladding (21) comprising an outermost FeCrAl alloy coating (35) on an inner silicon carbide layer (29) ([0023], claim 5).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the coating of Takahashi in view of the FeCrAl coating teachings of Burke because Burke teaches this coating “provides a chemical and physical barrier to ingress of the liquid coolant” ([0028]).

	Burke does not teach an aluminum film.

	Ceng teaches (see Fig. 1) a nuclear cladding comprising an innermost layer (1), an aluminum film (3) applied to the outer surface of the innermost layer, and a metallic coating (2) applied to the aluminum film, wherein the aluminum film functions as a bonding layer (p. 2, paras. 14-15, p. 3, paras. 2-3). 

	A POSA would have been motivated to include the aluminum film of Ceng between the innermost silicon carbide layer and the outermost FeCrAl layer of Takahashi-Burke for the predictable purpose of tightly bonding the two layers such that there is no gap (Ceng, p. 3, para. 3). 

The combination of Takahashi-Burke-Ceng teaches the coating comprises an aluminum film applied to an outer surface of a silicon carbide substrate and an FeCrAl alloy coating applied to the aluminum film (Takahashi, Fig. 3, p. 5, para. 3; Burke, [0028]; Ceng, p. 2, paras. 14-15; Takahashi discloses a silicon carbide substrate having a coating applied to the outer surface of the substrate; Burke teaches an outermost FeCrAl alloy coating (35); Ceng teaches providing an aluminum film (3) between an innermost layer and an outermost layer of a cladding; therefore, Takahashi in view of Burke and Ceng teaches the claimed coating). The skilled artisan would find no surprising results by combining the silicon carbide base of Takahashi with the FeCrAl coating of Burke and the aluminum film of Ceng. The use of these materials for fuel claddings is well-known and their combination produces a predictable outcome.

Regarding claims 18-19, Takahashi discloses (see Fig. 3) a nuclear fuel rod cladding (31), comprising:
an innermost silicon carbide layer (p. 5, para. 3).

	Although Takahashi teaches an environment-resistant shielding layer applied to the outer surface of the innermost silicon carbide layer, Takahashi is silent as to the material of the coating. 

	Burke teaches (see Fig. 2) a nuclear cladding (21) comprising an outermost iron-chromium-aluminum alloy layer (35) on an inner silicon carbide layer (29) ([0023], claim 5).

	It would have been obvious to a POSA to modify the cladding of Takahashi to include an outermost iron-chromium-aluminum alloy layer as taught by Burke, because Burke teaches this layer “provides a chemical and physical barrier to ingress of the liquid coolant” ([0028]).
	
Burke does not teach an aluminum layer.

	Ceng teaches (see Fig. 1) a nuclear cladding comprising an innermost layer (1), an aluminum layer (3) comprising elemental aluminum (Al) adjacent to the innermost layer, and a metallic layer (2) adjacent to the aluminum layer (p. 2, paras. 14-15, p. 3, paras. 2-3). 
	
A POSA would have been motivated to include the aluminum layer of Ceng between the innermost silicon carbide layer and the outermost iron-chromium-alloy layer of Takahashi-Burke for the predictable purpose of tightly bonding the two layers such that there is no gap (Ceng, p. 3, para. 3). 

The combination of Takahashi-Burke-Ceng teaches the nuclear fuel rod cladding comprises an aluminum adjacent to an innermost silicon carbide layer and an iron-chromium-aluminum alloy layer adjacent to the aluminum layer (Takahashi, Fig. 3, p. 5, para. 3; Burke, [0028]; Ceng, p. 2, paras. 14-15; Takahashi discloses a silicon carbide substrate having a coating applied to the outer surface of the substrate; Burke teaches an outermost iron-chromium-aluminum alloy layer 35; Ceng teaches providing an aluminum layer 3 between an innermost layer and an outermost layer of a cladding; therefore, Takahashi in view of Burke and Ceng teaches the claimed cladding). The skilled artisan would find no surprising results by combining the silicon carbide base of Takahashi with the iron-chromium-aluminum alloy layer of Burke and the aluminum layer of Ceng. The use of these materials for fuel claddings is well-known and their combination produces a predictable outcome.
Regarding claim 20, Takahashi in view of Burke and Ceng teaches the nuclear fuel rod cladding of claim 19. Burke further teaches heat treating the cladding ([0029]). In view of the above 35 U.S.C. 112(b) rejections and the intended-result type language of claim 20, heat treating the cladding of Takahashi-Burke-Ceng, as suggested by Burke, would cause the aluminum layer of Takahashi-Burke-Ceng to intermix with the innermost silicon carbide layer and the iron-chromium alloy layer to form a layer comprising Al4C3+Si and Fe-Al. A POSA would have been motivated to heat treat the cladding of Takahashi-Burke-Ceng for the predictable purpose of forming a desirable protective oxide outer layer ([0029]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Burke and Ceng.

Regarding claim 21, Takahashi discloses (see Fig. 3) a nuclear fuel rod cladding (31), comprising:
an innermost silicon carbide layer (p. 5, para. 3).

	Although Takahashi teaches an environment-resistant shielding layer applied to the outer surface of the innermost silicon carbide layer, Takahashi is silent as to the material of the coating. 

	Burke teaches (see Fig. 2) a nuclear cladding (21) comprising an outermost iron-chromium-aluminum alloy layer (35) on an inner silicon carbide layer (29) ([0023], claim 5).

	It would have been obvious to a POSA to modify the cladding of Takahashi to include an outermost iron-chromium-aluminum alloy layer as taught by Burke, because Burke teaches this layer “provides a chemical and physical barrier to ingress of the liquid coolant” ([0028]).
	Burke does not teach an aluminum layer.

	Ceng teaches (see Fig. 1) a nuclear cladding comprising an innermost layer (1), an aluminum layer (3) comprising elemental aluminum (Al) adjacent to the innermost layer, and a metallic layer (2) adjacent to the aluminum layer (p. 2, paras. 14-15, p. 3, paras. 2-3). 

	A POSA would have been motivated to include the aluminum layer of Ceng between the innermost silicon carbide layer and the outermost iron-chromium-aluminum alloy layer of Takahashi-Burke for the predictable purpose of tightly bonding the two layers such that there is no gap (Ceng, p. 3, para. 3). 

	Burke further suggests an additional heat treatment of the cladding ([0029]). The skilled artisan would recognize that heat treatment of the innermost silicon carbide layer of Takahashi adjacent the aluminum layer of Ceng adjacent the outermost iron-chromium-aluminum alloy layer of Burke would result in a middle layer comprising Al4C3+Si and Fe-Al as evidenced by at least Callister1, Yang2, and Ndumia3. Callister establishes that heat treatment of adjacent layers causes interatomic diffusion (pp. 122-123, 130-132). Further, Yang establishes heat treatment of a silicon carbide layer adjacent an aluminum layer causes intermixing of layers to form Al4C3 (p. 29) and Ndumia establishes heat treatment of an iron-chromium-aluminum alloy layer adjacent an aluminum layer causes intermixing of layers to form Fe-Al (Abstract, pp. 4-5). Therefore, heat treatment of the cladding of Takahashi-Burke-Ceng, as suggested by Burke, would have resulted in a middle layer comprising Al4C3+Si and Fe-Al.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Burke and Ceng further in view of “High temperature oxidation of Fe–Al and Fe–Cr–Al alloys: The role of Cr as a chemically active element” (“Airiskallio”).

Regarding claim 22, Takahashi in view of Burke, Ceng, and Seo teaches the nuclear fuel rod cladding of claim 21. Burke further suggests heating the iron-chromium-aluminum alloy layer to form a protective oxide outer layer ([0029]). 

Airiskallio teaches heating iron-chromium-aluminum in an oxygen atmosphere at 900-1100°C, forming a protective Cr2O3 layer (p. 3395). 

It would have been obvious to a POSA to modify the iron-chromium-aluminum alloy coating of Burke in the combination with Takahashi and Ceng for the predictable purpose of providing corrosion protection at low and intermediate temperatures (Airiskallio, p. 3395).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                  
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Callister, William, et al. “Materials Science and Engineering: an Introduction, 10th Edition.” Chapter 5: Diffusion, pp. 121-141.
        2 Yang, Lingwei. Deformation, strengthening and fracture mechanisms of nanoscale Al/SiC multilayers. Diss. Caminos, 2017.
        3 Ndumia, Joseph Ndiithi, et al. "Influence of Heat Treatment on the Microstructure and Wear Properties of Arc-Sprayed FeCrAl/Al Coating." Coatings 12.3 (2022): 374.